   Case: 4:21-cv-00157-SNLJ Doc. #: 3 Filed: 08/17/21 Page: 1 of 8 PageID #: 20



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CONNIE JOANN BAKER,                               )
                                                  )
               Plaintiff,                         )
                                                  )
        V.                                        )            No. 4:21-cv-00157-SNLJ
                                                  )
NATIONAL FOOTBALL LEAGUE                          )
INC./ENTERPRISES (NFL), et al.,                   )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Connie Joann Baker for leave

to commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the motion, the Court finds that it should be granted. See 28 U.S.C. § 1915(a)(l).

Additionally, for the reasons discussed below, the Court will direct the Clerk of Court to issue

process on defendants National Football League Inc./Enterprises (NFL) and Los Angeles Rams

(Rams).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a "mere

possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and. common sense. Id. at 679. The court must "accept as
  Case: 4:21-cv-00157-SNLJ Doc. #: 3 Filed: 08/17/21 Page: 2 of 8 PageID #: 21




true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements." Barton v. Taber, 820 F.3d 958, 964 (8 th Cir.

2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8 th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to "accept as true

any legal conclusion couched as a factual allegation").

       When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8 th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a self-represented litigant who brings this civil action against the NFL and the

Rams. (Docket No. 1 at 1). She asserts that she is bringing this case individually, and on behalf of

the children and estate of Donnell K. Baker (Baker), who is deceased. Plaintiff states that the Court

has jurisdiction pursuant to 28 U.S.C. § 1332, and that venue is proper because a substantial part

of defendants' actions or omissions occurred in this district. (Docket No. 1 at 2). She alleges that



                                                  2
   Case: 4:21-cv-00157-SNLJ Doc. #: 3 Filed: 08/17/21 Page: 3 of 8 PageID #: 22



Baker "was injured, incapacitated, and died as a result of Defendants' reckless disregard for his

personal health and safety as a professional athlete." (Docket No. 1 at 1).

        With regard to the factual allegations, plaintiff asserts that the NFL "is the mam

professional football league in the United States." (Docket No. 1 at 2). The NFL is divided into

two conferences, with a total of thirty-two teams. (Docket No. 1 at 2-3). The Los Angeles Rams-

formerly the St. Louis Rams - is one of those thirty-two teams.

        As plaintiff explains, football is "an extremely physical game," including "almost constant

tackling, body, and head shots." (Docket No. 1 at 3). This physicality leads to the risk of

concussions and head trauma, particularly chronic traumatic encephalopathy (CTE).

        Plaintiff states that "CTE is a neurodegenerative brain disorder which is caused by

repetitive trauma to the head." According to plaintiff, the "first description of CTE" occurred in

1928 by Dr. Harrison Martland, who had observed in boxers what he termed "punch drunk

syndrome." Over the course of the next seventy-five years, CTE symptoms were found in boxers

and brain trauma victims, though there were less than fifty cases reported during that time. In 2005,

plaintiff states that Dr. Bennet Omalu "published the first evidence of CTE in an American football

player." (Docket No. 1 at 3-4).

        Despite CTE in football players not being extensively researched until the 2000s, plaintiff

states that the issue was "clearly known" decades beforehand. (Docket No. 1 at 4). Specifically,

she states that in 1994 - the year that Baker began his NFL career - the then-commissioner of the

NFL "created the Mild Traumatic Brain Injury committee." Plaintiff alleges that the committee

and the commissioner were negligently indifferent to the issue of concussions and head trauma in

football.




                                                 3
  Case: 4:21-cv-00157-SNLJ Doc. #: 3 Filed: 08/17/21 Page: 4 of 8 PageID #: 23




        Plaintiff states that in 1997, the American Academy of Neurology "suggested that any

football player that received a concussion during game play should be removed from the field if

the player lost consciousness or had any concussion symptoms 15 minutes after the injury

occurred." The Academy also noted that repeated concussions could lead to "cumulative brain

injury." (Docket No. 1 at 4-5). Additionally, in 1999, plaintiff asserts that the NFL Retirement

Board determined that a former player was "permanently disabled from repeated concussions."

(Docket No. 1 at 5). Nevertheless, plaintiff alleges that the NFL continued "to downplay the

severity of concussions for players." It was only in "2009 that the NFL finally acknowledged that

concussions actually did pose long-term effects for players." Those symptoms can include memory

loss, confusion, personality changes, erratic behavior, depression, suicidal thoughts, attention

deficit issues, and difficult with balance and motor skills. (Docket No. 1 at 4).

       Plaintiff contends that Baker "suffered concussions" and "numerous sub-concussive hits

to the head" while in the NFL, both during practice and games. (Docket No. 1 at 6). Rather than

meeting its duty of care by protecting its employees, plaintiff alleges that the NFL and the Rams

downplayed the risks associated with football, causing harm to its players.

       More specifically, plaintiff states that Baker played for the NFL from 1994 to 1998. He

was with the Rams from December 1996 to September 1998, aside from "a brief 2 month

interruption." During his NFL playing career, plaintiff asserts that Baker was knocked

unconscious, suffered numerous concussions, and was "subjected to countless sub-concussive

hits." (Docket No. 1 at 6-7). At the time that Baker played in the NFL, "there were no adequate or

substantial concussion management protocols or policies in place to address and treat" his

concussions.




                                                  4
  Case: 4:21-cv-00157-SNLJ Doc. #: 3 Filed: 08/17/21 Page: 5 of 8 PageID #: 24




        Plaintiff states that at some point during Baker's professional football career, "he began

exhibiting signs of declining cognitive abilities." (Docket No. 1 at 7). He also suffered from

depression, mood swings, and seizures. After visiting with a neurologist, Baker was allegedly

diagnosed with seizures that had been "caused from repeated hits to the head from his time

playing" in the NFL. On February 5, 2020, Baker died in his sleep while having a seizure. (Docket

No. 1 at 8).

        Based on these allegations, plaintiff contends that the NFL and the Rams negligently

caused Baker's wrongful death. Specifically, she states that both defendants had a duty of care "to

protect and promote the health and safety of its players." (Docket No. 1 at 8-9). This duty included

appropriate guidance and regulations regarding head injuries and warnings to players about the

dangers. (Docket No. 1 at 9). Plaintiff also asserts that both defendants had a duty not to conceal

information from the players.

       Plaintiff alleges that the NFL and the Rams breached its duties by failing to implement

appropriate guidelines regarding the evaluation of traumatic brain injuries, not only on the playing

field, but "in the weeks and months after" sustaining an injury. She further accuses defendants of

failing to provide "treatment for the latent effects" of traumatic brain injuries. Because of this

breach, Baker was exposed to repetitive head injuries that ultimately led to his death. (Docket No.

1 at 10-11 ). Plaintiff also contends that the NFL and the Rams breached an implied contract

between themselves and Baker. (Docket No. 1 at 14). In particular, she states that there was an

implied contract between Baker and defendants by which Baker agreed to be bound by league and

team rules, while the league and team agreed to abide by its own agreements and bylaws. Plaintiff

contends that defendants breached their implied contractual duties by failing to provide Baker with

a safe working environment.



                                                 5
   Case: 4:21-cv-00157-SNLJ Doc. #: 3 Filed: 08/17/21 Page: 6 of 8 PageID #: 25



        As a result of the allegations set forth above, plaintiff seeks a declaration that defendants'

actions constituted negligence and breach of contract. (Docket No. 1 at 15). She also requests

monetary damages.

                                             Discussion

        Plaintiff is a self-represented litigant who has filed a civil action against the NFL and the

Rams. Because plaintiff is proceeding in forma pauperis, her case is subject to review under 28

U.S.C. § 1915(e). See Zessin v. Nebraska Health and Human Services, 2007 WL 2406967 (D.

Neb. 2007) (citing cases for proposition that "it is clear that 28 U.S.C. § 1915(e)(2)(B) authorizes

dismissal of complaints filed in forma pauperis without regard to whether the plaintiff is a

prisoner"). Based on that review, and for the reasons discussed below, the Court will direct the

Clerk of Court to issue process on defendants.

       As noted above, 28 U.S.C. § 1915(e) directs courts to dismiss complaints filed in forma

pauperis if they are frivolous, malicious, or fail to state a claim upon which relief can be granted.

       First, with regard to frivolity, the Court may dismiss a complaint as frivolous if it lacks an

arguable basis in law or fact. Martinez v. Turner, 977 F.2d 421, 423 (8 th Cir. 1992). Such a

dismissal encompasses allegations that are fanciful, fantastic, and delusional. Denton v.

Hernandez, 504 U.S. 25, 32 (1992). "[A] finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them." Id.

       Here, plaintiff has alleged that Baker suffered a traumatic brain injury from repeated

concussions endured during his professional football career. Further, she contends that the NFL

and the Rams knew about the dangers of concussions, but did not take proper measures to guard

against their long-term effects. Without passing judgment on the merits, the Court has determined



                                                  6
   Case: 4:21-cv-00157-SNLJ Doc. #: 3 Filed: 08/17/21 Page: 7 of 8 PageID #: 26



that these allegations are not fanciful, fantastic, or delusional, such as is required for a finding of

frivolity.

        Second, as to maliciousness, a case may be dismissed under 28 U.S.C. § 1915 if it is

"plainly part of a longstanding pattern of abusive and repetitious lawsuits" or contains abusive

language. See Horsey v. Asher, 741 F.2d 209, 212-13 (8 th Cir. 1984); and In re Tyler, 839 F.2d

1290, 1294 (8 th Cir. 1988). In this case, there is clearly nothing malicious in the complaint, as there

is no indication that it has been filed to harass defendants, or that it is part of a pattern of repetitious

lawsuits.

        Finally, as to stating a claim, the Court notes that plaintiff must demonstrate a plausible

claim for relief, which is more than a "mere possibility of misconduct." Ashcroft, 556 U.S. at 679.

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

        When evaluating whether a self-represented plaintiff has asserted sufficient facts to state a

claim, a pro se complaint, however inartfully pleaded, is held to less stringent standards than formal

pleadings drafted by lawyers. Jackson v. Nixon, 747 F.3d 537, 541 (8 th Cir. 2014). "If the essence

of an allegation is discernible ... then the district court should construe the complaint in a way that

permits the layperson's claim to be considered within the proper legal framework." Solomon, 795

F.3d at 787 (quotations and citation omitted).

        In this case, plaintiff has alleged that the NFL and the Rams had a duty to protect Baker's

health and well-being, and that they breached this duty by failing to provide proper protocols for

dealing with concussions, and by failing to disclose the dangers of head injuries to players. Because

of this breach, plaintiff has alleged that Baker suffered a traumatic brain injury that gave him a

seizure disorder, ultimately resulting in his death. The Court must accept these facts as true, and



                                                     7
  Case: 4:21-cv-00157-SNLJ Doc. #: 3 Filed: 08/17/21 Page: 8 of 8 PageID #: 27




make all reasonable inferences in plaintiffs favor. See Jones v. Douglas Cty. Sheriff's Dep't, 915

F.3d 498, 499 (8 th Cir. 2019). Taking that into consideration, and in light of plaintiffs status as a

self-represented litigant, the Court has determined that the allegations in the complaint are

sufficient for purposes of initial review under 28 U.S.C. § 1915. Therefore, the Court will direct

the Clerk of Court to issue process on defendants NFL and Los Angeles Rams.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue on- defendants National Football League Inc./Enterprises and Los Angeles Rams.

                                               _T___, 2021.
       Dated this 17./t._ day of _/).~~-....._ i

                                                    /~'
                                                       ~~~'
                                                   STEPHENN. LIMBAUGH,JR.
                                                                                  ,~'
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                                     8
